United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2803
                                    ___________

Phyllis M. Burns,                     *
                                      *
                  Appellant,          * Appeal from the United States
                                      * District Court for the Western
      v.                              * District of Missouri.
                                      *
Larry G. Massanari, Acting            *      [UNPUBLISHED]
Commissioner of Social Security,      *
                                      *
                  Appellee.           *
                                 ___________

                              Submitted: June 7, 2001

                                   Filed: June 12, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judge.
                         ___________

PER CURIAM.

       Phyllis M. Burns appeals the district court's order affirming the Commissioner's
decision to deny Burns's applications for supplemental security income and disability
insurance benefits. We affirm.

       We conclude the administrative law judge (ALJ) correctly evaluated the severity
of Burns's depression and associated functional limitations. Burns did not allege
disabling depression in her applications; and although she was treated for depression,
took prescription and antidepressants, and attended counseling, no treating physician
indicated her depression was disabling, her therapist opined her depression was
somewhat situational in nature, and a consultative neuropsychiatrist found no specific
abnormalities other than a mildly depressed mood. See Dunahoo v. Apfel, 241 F.3d
1033, 1039 (8th Cir. 2001) (failure to allege disabling mental impairment in application
is significant, even if evidence of depression was later developed); cf. Qualls v. Apfel,
158 F.3d 425, 428 (8th Cir. 1998) (ALJ need not adopt treating physician's opinion on
ultimate issue of disability). The ALJ also followed the proper procedure for evaluating
Burns's mental impairment, see 20 C.F.R. §§ 404.1520a, 416.920a (2000), and the
ALJ's findings are supported by the record, see Rose v. Apfel, 181 F.3d 943, 944-45
(8th Cir. 1999) (although claimant received outpatient psychiatric treatment and was
diagnosed as having depression, depression was not disabling because there was no
evidence of problems with concentration, persistence, or pace, of deterioration in work
situation, or of related limitation of daily activities).

       We also conclude the ALJ made sufficient findings about the physical and mental
demands of Burns's past relevant sedentary work as a telemarketer. Burns testified she
could stand for 10 to 15 minutes and could work some; her medical records noted no
limitations on either of these activities; and, based on her vocational report, a telephone
operator did not need to lift. See 20 C.F.R. § 404.1567(a) (2000) (sedentary work
requirements). The ALJ properly considered the mental demands of Burns's past work
by referring to the job description for telephone solicitor in the Dictionary of
Occupational Titles, see Pfitzner v. Apfel, 169 F.3d 566, 569 (8th Cir. 1999), and by
determining her mental limitations did not affect her ability to work, see Rose, 181 F.3d
at 945.

       Accordingly, we find substantial evidence supports the ALJ's findings, see
Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000) (standard of review), and
affirm.


                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-